Citation Nr: 1626698	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  15-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota 


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical expenses associated with treatment at Tri-County Hospital on October 21, 2014.


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1957 to June 1961.  He died in October 2014.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2014 decisions of the Department of Veterans Affairs (VA) Medical Center in St. Cloud, Minnesota. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks payment or reimbursement for the cost of unauthorized medical expenses incurred on October 21, 2014 associated with emergency treatment of the Veteran for a cardiovascular-renal condition.  The record shows that the Veteran had fallen in his home, was taken by ambulance to a nearby private hospital (Tri-County Hospital), and died around the time of his arrival.  Claims for uncovered medical expenses associated with this treatment were submitted to the St. Cloud VA Health Care System by Tri-County Hospital and other vendors.  They were denied by the AOJ due to partial health care coverage. 

In a recent precedential decision, the U.S. Court of Appeals for Veterans Claims (Court) held that under the current version of 38 U.S.C.A. § 1725 (West 2014), which applies to this case, partial coverage under a health-plan contract for the unauthorized treatment in question is not a bar to payment or reimbursement for the cost of any remaining uncovered medical expenses.  Staab v. McDonald, __ Vet. App. __, __, 2016 WL 1393521, at *5 (April 8, 2016).  The Court invalidated 38 C.F.R. § 17.1002(f) (2015), which is the VA regulation implementing section 1725 of the statute, to the extent that it provides otherwise.  The Court thus concluded that "VA reimbursement is warranted when coverage by a third party [including under a health-plan contract] is less than total."  Id.  

In short, partial coverage under a health-plan contract is not a bar to eligibility for VA reimbursement of any remaining uncovered balance under 38 U.S.C.A. § 1725.  Id.  In light of the Court's decision in Staab and § 1725 of the statute, partial coverage for the treatment at issue does not render the appellant ineligible for reimbursement of any remaining balance for which she is personally liable.  

On remand, the AOJ should ensure that all other requirements under 38 U.S.C.A. § 1725 are satisfied and, if so, what costs may be paid or reimbursed.  

The Board notes that the AOJ has only cited to 38 U.S.C.A. § 1728 (2015) in the June 2015 statement of the case (SOC), and only provided notice to the appellant of that section.  Section 1728 of the statute does not apply in this case.  Rather, section 1725 applies.  The AOJ should ensure it applies the correct section of the statute when it readjudicates the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any other development that may be indicated, readjudicate the claim(s) under section 1725 of the statute.  Payment or reimbursement of medical expenses may not be denied on the sole basis that there was partial health care coverage by a third party.  Rather, the amount of any remaining medical expenses not covered (excluding any copayment or similar payment that was owed the third party or for which the claimant was responsible under the health-plan contract) must be assessed and a determination made as to whether payment or reimbursement of such expenses is warranted under the other criteria set forth in section 1725. 

If the benefits sought are not granted, the appellant must be furnished appropriate notice of section 1725 and a supplemental statement of the case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




